DETAILED ACTION
1.	The applicant’s amendment filed 02/09/2021 was received. Claims 1-3 & 9 were amended. Claims 10 & 12-13 remain withdrawn from further consideration. Claim 14 is new.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 11/19/20.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 10 & 12-13 directed to Group II, non-elected without traverse. Accordingly, claims 10 & 12-13 have been cancelled (Examiner’s Amendment below).

Claim Rejections
5.	The claim rejections under 35 U.S.C. 112(b) of claims 2-3 & 9 are withdrawn per amendments of claims 2-3 & 9. 

6.	The claim rejections under 35 U.S.C. 102(b) as anticipated by Sacy et al. (WO 2016/203141 A1) of claims 1-9 & 11 are withdrawn per amendments of claim 1. 

7.	Support for these amendments can be found in the instant application US PG-Pub. 2019/0047016 A1: [0012]; [0030]-[0031]; [0055]; fig. 4-7.

Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
This application is in condition for allowance except for the presence of claims 10 & 12-13 directed to Group II, non-elected without traverse (Elections/Restrictions above).  Accordingly, claims 10 & 12-13 have been cancelled.

	
Reasons for Allowance
9.	Claims 1-9, 11 & 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A device for applying abradable material, designed to apply abradable material to a surface of an annular casing of a turbine engine, wherein the casing extends along a longitudinal axis and the device comprises a support equipped with first guiding means capable of guiding the support in relation to the casing in a radial direction in relation to the axis of the casing, the support being equipped with second guiding means capable of guiding the support in relation to the casing in an axial direction of the casing, an application roller being pivotally  as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717